Citation Nr: 0000840
Decision Date: 01/11/00	Archive Date: 03/02/00

DOCKET NO. 95-04 106               DATE JAN 11, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to an increased evaluation for status-post tibial
osteotomy of the left knee with internal fixation and degenerative
joint disease, currently evaluated as 20 percent disabling.

3. Entitlement to an extension of a temporary total rating based on
convalescence, after April 30, 1995.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to March 1973.
This matter came to the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO) in Cleveland, Ohio. In March 1998 the
Board remanded the case for further development. The requested
development has been completed and the case has been returned to
the Board for further appellate action.

The issue of an increased rating for status-post tibial osteotomy
of the left knee with internal fixation and degenerative joint
disease is the subject of a remand and will be addressed in that
portion of this decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained.

2. The claim of entitlement to service connection for headaches is
not plausible.

3. The veteran returned to work in early May 1995, and the medical
evidence of record does not demonstrate that the veteran's left
knee surgery required continued convalescence beyond April 30,1995,
or that it resulted in severe postoperative residuals such as an
incompletely-healed surgical wound, therapeutic immobilization of
one major joint or more, application of a body cast, the necessity

- 2 -

for house confinement, or the necessity for continued use of
crutches (regular weight bearing prohibited) beyond April 30, 1995.

CONCLUSIONS OF LAW

1. The claim for service connection for headaches is not well
grounded. 38 U.S.C.A. 5107(a)(West 1991).

2. The criteria for a temporary total disability rating based on
surgery and convalescence under 38 C.F.R. Part 4, 4.30 beyond April
30, 1995 are not met. 38 U.S.C.A. 1155, 5107(a) (West 1991 & 1999);
38 C.F.R. 4.30 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he complained of a
headache of one week's duration in February 1971. A March 1971
treatment record notes that the veteran had a history of headaches
as a child. The assessment was tension headache. The October 1972
separation examination and associated report of medical history
were silent with regard to headaches.

Private and VA treatment records dating from February 1980 to May
1995 show no complaints, treatment or diagnoses with regard to
headaches.

In October 1994 the veteran underwent a left high tibial osteotomy.
A long leg cast was applied. He was instructed on use of crutches
and nonweight-bearing on the left leg and discharged. He was not to
return to work until cleared by his doctor. That same month, he
submitted his claim for an increased evaluation for his left knee
disability and a temporary total rating for convalescence.

- 3 -

VA follow-up treatment records, dated from October 1994 to May 1995
are of record. In November 1994, he said he was feeling good. He
continued to use crutches and the cast was to be removed in the
next month. He was non- weightbearing in December 1994. He
indicated that he was having problems climbing stairs and was still
using a cane to ambulate. He began full weight- bearing on the left
knee in January 1995. A March 1995 treatment record showed slight
lateral laxity, but otherwise there was no instability. The veteran
had 5/5 in muscle strength but there was evidence of left
quadriceps atrophy. There was also evidence of sensory loss
secondary to peripheral nerve injury secondary to the earlier
surgery. Treatment records indicate that the veteran returned to
work in early May 1995.

A May 1995 VA orthopedic medical examination shows that the veteran
complained of chronic, variable left knee pain. He indicated that
he ambulated with a cane and that stairs were problematic for him.
He had recently completed four weeks of physical therapy. The
veteran had not worked from the time of his October 1994 surgery
until two weeks prior to the 1995 examination. The examiner found
no evidence of effusion, but did note crepitus on motion. Left knee
extension was to 5 degrees and flexion to 150 degrees. The veteran
experienced no pain to patellar pressure. There appeared to be a
varus deformity. X-ray studies of the left knee showed evidence of
lateral compartment degenerative joint disease (DJD) and residuals
of an apparent varus proximal tibial osteotomy with internal
fixation using plate and screws, which produced mild varus. The
examiner diagnosed chronic left knee sprain/torn
cartilage/development of left knee osteoarthritis, status post
corrective left tibial osteotomy. The examiner noted that the
veteran had moderate osteoarthritis and opined that it would
probably progress to where he would eventually need a total knee
replacement.

During his May 1996 personal hearing, the veteran testified that he
had worn a cloth-type brace on his left knee and that he had
attempted to obtain another type of brace from VA, although a
physician had not advised him that it was necessary. At the time of
the hearing the veteran ambulated with a cane at all times and
reported

- 4 -

that his left knee gave out one to two times a week and that he
frequently fell as a result. He testified that the knee was
constantly sore at the site where a place had been installed during
his surgery and that he soaked in a tub and rubbed his knee with
alcohol to assuage the pain. The veteran also rested his knee 10 to
20 minutes every hour and complained of numbness from his toes to
his hip which he attributed to the left knee disability. He took
medication for his knee pain four times a day and could not climb
a ladder although he was able to climb stairs at his home. He
testified that he had difficulty rising from a sitting position. He
had returned to limited duty at his place of employment in June
1995 and was not paid a reduced amount because of his status. He
testified that he had not been told that his ligaments were
unstable.

A September 1996 VA treatment record shows that the veteran was
given specific instructions for his required work limitations. He
was not to push or pull heavy objects or to do any prolonged
walking.

A January 1997 VA general medical examination report shows that the
veteran complained of musculoskeletal problems and a prostate
problem. The accompanying orthopedic evaluation shows that the
veteran complained of left knee pain, swelling and stiffness. He
ambulated with a cane and took Tylenol and Motrin, as necessary, to
relieve his pain. The examiner noted that left knee extension was
to 10 degrees and flexion to 140 degrees. There was moderate
effusion. Crepitus was evident with range of motion testing;
however, there was no pain on patellar pressure. He had normal
strength in the left leg, but demonstrated a left antalgic gait
with a cane. The veteran's surgical wounds were well-healed and the
knee was in a varus positioning of the proximal tibia. X-ray
studies of the left knee revealed residuals of the internal
fixation and left proximal tibial osteotomy, which was well-healed.
It was also noted that the proximal tibia was in a varus position.
The examiner diagnosed left knee sprain secondary to an earlier
accident with development of DJD, status post two surgeries. There
was also evidence of a I centimeter left leg shortening. The
examiner noted that the veteran was employed at the time and that
his future employment would be in the capacity of either light or
sedentary work.

5 -

VA treatment records, dated from September 1997 to June 1998, show
that the veteran was first recorded complaining of a headache in
January 1998 and gave a five-year history of headaches at that
time. He was diagnosed with chronic headaches.

During his May 1998 personal hearing, the veteran testified that he
had repeatedly complained of headaches while being treated at VA
shortly after his discharge, but that his complaints had not been
recorded. He believed his headaches had their first onset after his
inservice vehicular accident.

Analysis

Service Connection

Before the Board may address the merits of the appellant's claim
for service connection for headaches, it must first be established
that the claim is well- grounded. In this regard, a person who
submits a claim for VA benefits shall have the burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that the claim is well-grounded. 38 U.S.C.A. 5107(a). A
well-grounded claim is "a plausible claim, one which is meritorious
on its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of [38
U.S.C.A. 5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If
the claim is not well-grounded there is no duty to assist. Struck
v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be competent
evidence of a current disability; of incurrence or aggravation of
a disease or injury in service (lay or medical evidence); and of a
nexus between the in-service injury or disease and the current
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498
(1995).

For reasons indicated below, the veteran's claim of entitlement to
service connection for headaches is not well-grounded.

6 -

The veteran has failed to provide competent medical evidence of a
nexus between his current headaches, first treated in January 1998
and his inservice headaches; an essential element to his claim. In
this respect, the Board notes that although the veteran is
competent to provide evidence of visible symptoms, he is not
competent to provide evidence that requires medical knowledge. See
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Moreover, where a
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible is required. Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

Temporary Total Rating

The Board has also considered the veteran's appeal for an extension
of his temporary total rating based on surgery and convalescence
under the provisions of 38 C.F.R. Part 4, 4.30.

A temporary total disability rating will be assigned without regard
to other provisions of the rating schedule when it is established
by report at hospital discharge or outpatient release that
entitlement is warranted for a period of one, two, or three months.
Awards are to commence on the day of hospital admission and
continue for a period of one to three months from the first day of
the month following hospital discharge or outpatient release. 38
C.F.R. 4.30 (1999).

Entitlement to a temporary total convalescence rating is warranted
if treatment of a service-connected disability results in: (1)
surgery necessitating at least one month of post-operative
convalescence (38 C.F.R. (a)(1)); (2) surgery with severe post-
operative residuals such as incomplete healed surgical wounds,
therapeutic immobilization of one major joint or more, application
of a body case, the necessity for house confinement, or the
necessity for continued use of a wheelchair or crutches (regular
weight- bearing prohibited) (38 C.F.R. (a)(2)); or immobilization
by cast, without surgery, of one major joint or more (38 C.F.R.
4.30(a)(3)).

7 -

Extensions of one to three months, beyond the initial three months,
may be made under 38 C.F.R. 4.3 0(a)(1), (2), or (3). Extensions of
one or more months up to six months, beyond the initial six months,
may be made only under 38 C.F.R. 4.30(a)(2) or (3) upon the
approval of the Adjudication Officer. 38 C.F.R. 4.30(b).

In this case, the record shows that the veteran was hospitalized on
October 3, 1994; underwent a left high tibial osteotomy on October
4, 1994; received postoperative physical therapy with good results;
and was discharged on October 8, 1994, with a long leg cast and was
nonweight-bearing, using crutches. Follow-up treatment records show
that he used a cane and returned to work in May 1995. The Board
finds that there is no medical evidence that the veteran's
temporary total disability based on his left knee surgery continued
beyond April 30, 1995. Accordingly, the claim for an extension of
the temporary total disability rating based on surgery and
convalescence beyond April 30, 1995 must be denied.

ORDER

Service connection for headaches is denied.

Assignment of a temporary total disability rating based on surgery
and convalescence under the provisions of 38 C.F.R. 4.30 beyond
April 30, 1995 is denied.

REMAND

A veteran's assertion of an increase in severity of a service-
connected disorder constitutes a well-grounded claim requiring the
VA fulfill the statutorily required duty to assist 38 U.S.C.A.
5107(a) (West 1991) because it is a new claim and not a reopened
claim. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

8 -

The veteran is service-connected for status post proximal tibial
osteotomy with internal fixation and degenerative joint disease,
which the RO currently rates under the provisions of 38 C.F.R.
4.71a, Diagnostic Codes 5003-5262 (1999). The May 1995 and January
1997 VA orthopedic examiners did not address functional limitation
as a result of pain or painful motion, to include functional loss
during flare-ups. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The
Court has held that, under 38 U.S.C.A. 5107(a) (West 1991), VA's
duty to assist a veteran in obtaining and developing available
facts and evidence to support a claim includes obtaining an
adequate and contemporaneous VA examination which takes into
account the records of prior medical treatment. Littke v.
Derwinski, 1 Vet. App. 90 (1990). It is also noted that several VA
treatment records have noted that the veteran had positive evidence
of neuropathy and neurological involvement of his left foot and
toes as a result of his October 1994 surgery.

In light of the foregoing circumstances, the veteran's claim is
REMANDED to the RO for the following actions:

1. The RO should obtain all treatment records for the veteran from
VA Medical Center in Columbus, Ohio, dated from June 1998 to the
present.

2. After associating with the file all records obtained pursuant to
the above directive, the RO should arrange for the veteran to
undergo VA orthopedic and neurologic examinations, by a physician,
to determine the nature and extent of the status-post tibial
osteotomy of the left knee with internal fixation and degenerative
joint disease. The examiner should be requested to identify any
objective evidence of pain, painful motion, or functional loss due
to pain as a result of the veteran's low back disability. The
extent of any weakened movement, excess fatigability or
incoordination associated with the low back disability should be

9 -

specifically assessed. The examiner should also express an opinion
as to whether there would be additional limits on functional
ability during flare-ups (if the veteran describes flare-ups), and
if feasible, express this in terms of additional limitation of
motion during flare- ups. If not feasible, the examiner should so
state. The examiner should also identify whether or not lower
extremity neuropathy is present, and if so, a result of his October
1994 surgery. All indicated studies should be performed, and the
rationale for all opinions expressed should be provided. The
veteran's claimsfile must be made available to the examiner prior
to the examination, and the examiner is to indicate in the report
whether the file was reviewed. Prior to the examinations, the RO
must inform the veteran, in writing, of all consequences of his
failure to report for the examination in order that he may make an
informed decision regarding his participation in said examination.

3. Thereafter, the RO should any other development deemed necessary
and readjudicate the veteran's claim for an increased evaluation
for left knee disability.

If the benefit sought on appeal is not granted to the veteran's
satisfaction a supplemental statement of the case containing
adequate reasons and bases should be issued and the veteran and his
representative provided an opportunity to respond. Thereafter, the
case should be returned to the Board for further consideration,, if
otherwise in order. By this REMAND, the Board intimates no opinion
as to any final outcome warranted. No action is required of the
veteran until he is otherwise notified by the RO.

- 10-

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals



